Fourth Court of Appeals
                                San Antonio, Texas
                                    September 28, 2018

                                   No. 04-17-00356-CR

                             EX PARTE JUAN ENRIQUEZ,

                From the 81st Judicial District Court, Karnes County, Texas
                                 Trial Court No. 3862-G
                       Honorable Donna S. Rayes, Judge Presiding


                                      ORDER
      The appellant’s motion for court to order bail is hereby DENIED.




                                                 _________________________________
                                                 Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of September, 2018.


                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court